O’NIELL, J.
George Harris, Rosella McMillan, and three others, were prosecuted for attempting to extort money by means of a threatening letter, threatening to kill the quarter boss and the officials of the Peavy Burns Lumber Company. Harris was tried first and convicted. A nolle .prosequi was entered as to all other defendants except Rosella McMillan. She was tried and convicted and appeals from the verdict and a sentence of imprisonment in the penitentiary.
Before pleading to the bill of information, appellant filed a demurrer or motion to quash the bill, averring that it did not charge the commission of a crime, or- a violation of any statute. Her contention is that the statute, for the violation of which she was prosecuted, Act 110 of 1908 (page 106), making it a crime to attempt to extort money from any person by means of threatening letters, does not make it a crime to attempt to extort money from a corporation by means of threatening letters or otherwise. This contention is presented, not only in the bill of exception reserved to the overruling of the motion to quash, but also in bills of exception reserved to the overruling of a motion for a new trial, a motion in arrest of judgment, and in bills reserved to several other rulings made by the district court.
Act 110 of 1908, is an amendment and reenactment" of section. 1 of Act 63 of 1884, entitled:
“An act to provide for the punishment of thé offense and crime of attempting to extort money or any property or valuable thing, through or by means of threats, threatening letters or communication, or by means of other unlawful acts or devices.”
The statute declares:
“That if any person shall knowingly send or deliver, or cause to be sent or delivered, or shall cause to be received by another any letter, postal card, writing or printed matter, threatening to accuse him or her, or any member of his or her family or to cause him or her, or any member of his or her family, to be accused of any crime, offense or misdemeanor, * * * or shall threaten to kill, maim, wound, murder, or kidnap or subject him or her, or any member of his or her family, to bodily harm of any kind, with intent to extort money, goods, chattels or any promise, or obligations for the payment of money or the transfer or' delivery of any money or other valuable thing whatsoever, or any release, benefit, advantage, or immunity, *217* * * or any person or persons aiding, advising and abetting such person or persons in the matters and things above set forth, upon conviction, shall be imprisoned at hard labor for not less than one year nor more than twenty years, and shall be fined in a sum not exceeding two thousand dollars.”
The charge in the hill of information was in the language of the statute, viz.:
“That George Harris, Rosella McMillan, * * * did unlawfully,, knowingly, willfully, maliciously and feloniously send and deliver, and did cause to be sent and delivered, to the following officers of the Peavy Burns Lumber Company, to wit, J. O. Cupples, W. H. Allen, and other officials whose names are unknown to the district attorney, a threat to kill the officials of the Peavy Burns Lumber Company, and the quarter boss, which said threat was contained in an anonymous letter as follows, to wit:” (Here is inserted the threatening anonymous letter, addressed to the Peavy Burns. Lumber Company, demanding that $534 should be deposited at a certain place on a certain date, and threatening that, unless the money should be deposited at the time and place stated,'the authors of the letter, styling themselves The Original Bunch of United States Ax Men, would kill the quarter boss and every official and property holder of the company.) “With intent to extort money to the amount of five hundred and thirty-four dollars from the officials of the Peavy Bums Lumber Company, as follows, to wit, J. O. Cupples, W. H. Allen, and other officials whose names are unknown to the district attorney; contrary to the form of the statute of the state of Louisiana, in such case made and provided,” etc.
[1] The attorney for appellant argues that the bill of information charges an attempt to extort money from the Peavy Burns Lumber Company, not from any individual. The bill charges that the attempt was to extort money from certain officials of the corporation, by threatening to kill all of the officials of the corporation and the company’s quarter boss. The designation of the persons threatened, as being the officials of the Peavy Burns Lumber Company, merely' described the individuals who were threatened, and from whom the attempt was made to extort money; it did not mean that they were threatened in their official capacity, or that the attempt was to extort money from them in their official capacity. An attempt to kill an officer of a corporation is a threat to kill -the individual, physically, not the officer in his official capacity. ( According to the language of the statute, it would make no difference whether the “intent to extort money” was an intent to extort the money belonging to the individuals or an intent to extort money under their control as officers of the Peavy Burns .Lumber Company. The language of the statute is not confined to an intent to extort money from an individual. The statute makes it a crime to threaten to kill a person with intent to extort money, and that is exactly what the defendant in this case was accused of having done.
The fact that the threatening letter was addressed to the corporation, and not to the officers as such, is a matter of no importance. The accusation was that the defendant did send and deliver, and did cause to be sent and delivered, to the officials named, the anonymous letter addressed to the corporation and threatening to kill the officials. The statute makes it a crime to deliver to a person, or to cause to be delivered to him, a letter threatening to kill him unless a certain sum of money should be paid, even though the letter might be, on its face, addressed to some other person. There is therefore no merit in appellant’s contention that the bill of information did not accuse her of a crime.
Appellant reserved a bill of exception to the refusal of the district judge to give the jury the special charge:
“That, in order to convict in .this: case, it must have been alleged in the information, and proved on the- trial, that the defendant sought to extort money from J. O. Cupples and W. H. Allen as individuals, and not as officials of any corporation.”
In his general charge,- the judge had instructed the jury-as follows, viz.: -
*219“One cannot be convicted of attempting to extort money from a corporation, such as the Peavy Burns Lumber Company, for such would not be against the criminal laws of the state. Therefore, in order to convict in this case, it must appear to your satisfaction that the defendant sent or delivered, or caused to be sent or delivered, the threat to kill and murder, set forth in the bill of indictment, to J. O. Chippies and W. H. Allen, or either of them, with the intent to extort money from the said two men or either of them.”
[2] The instruction was substantially what was asked for in the request for a special charge, and seems to have been a more favorable instruction than the defendant was entitled to.
[3] Several bills of exception were reserved to rulings excluding secondary evidence that a certain telegram had been received by the defendant on the date of the alleged crime. Defendant was unable to produce the original telegram which she said had been delivered to her, and there was no record of the telegram at the alleged receiving office. Defendant sought to prove by the agent in charge of the office that he had, several days after the date of the alleged crime, received by telegram from the alleged sending office a copy of the message in question. We agree with the district judge that such evidence would have been hearsay testimony. The ruling, however, excluding the testimony, was a matter of no importance, because there was no dispute that the telegram had been received on the date alleged; in fact, the district attorney had already offered proof of the receipt of the telegram on the date alleged.
The verdict and sentence appealed from are affirmed.
DAWKINS, J., takes no part.